Judge Harold R. Banke.
The appellant, William R. Chambers, Jr., was convicted of driving under the influence of alcohol and failure to maintain lane. His sole contention on appeal is that the trial court erred in admitting evidence of two prior convictions for driving under the influence of alcohol.
This court has previously determined that prior acts of driving under the influence are relevant to prove bent of mind or course of conduct. Kirkland v. State, 206 Ga. App. 27 (3) (424 SE2d 638) (1992). In the instant case, the trial court admitted the evidence of similar transactions for those specific purposes, and we find no error.
The appellant also complains that the trial court failed to balance the probative value of the similar transactions evidence against the prejudice it created. However, immediately before admitting the evidence, the trial court acknowledged that in order for the evidence to be admissible, its probative value must outweigh its prejudicial effect. Accordingly, “[t]he determination that such evidence is more probative than prejudicial is implicit in the trial court’s determination that the similar transactions are substantially relevant for an appropriate purpose.” Evans v. State, 209 Ga. App. 606, 607 (2) (434 SE2d 148) (1993).

Judgment affirmed.


Birdsong, P. J., concurs. Blackburn, J., concurs in judgment only.